NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          CHRISTOPHER LEE WILLIAMS,
                Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2015-7048
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-4192, Judge Alan G. Lance Sr.
                ______________________

                 Decided: June 8, 2015
                ______________________

   CHRISTOPHER LEE WILLIAMS, Fairview, TX, pro se.

    GEOFFREY MARTIN LONG, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by MARTIN JAMES SENDEK, DAVID J. BARRANS,
Office of General Counsel, United States Department of
Veterans Affairs, Washington, DC.
                 ______________________
2                                   WILLIAMS   v. MCDONALD



      Before LOURIE, PLAGER, and DYK, Circuit Judges.
PER CURIAM.
    Christopher Lee Williams appeals from an order of
the United States Court of Appeals for Veterans Claims
(“Veterans Court”) denying his petition for extraordinary
relief in the nature of a writ of mandamus. Mr. Williams
sought a writ that would direct the Department of Veter-
ans Affairs (“VA”) to process his claims expeditiously.
Because the issues raised by Mr. Williams on appeal are
either not within the scope of our jurisdiction or not
related to the denial of his petition for a writ of manda-
mus, we dismiss the appeal.
                      BACKGROUND
    Mr. Williams notes that he is a seventy-two year old
Vietnam War veteran rated 100% disabled who suffers
from Parkinson’s disease. He also notes that he received
the Purple Heart and the Combat Infantryman Badge for
his service in the Army as an infantry platoon leader.
    This case concerns Mr. Williams’s claims for benefits
relating to his fibromyalgia and hearing loss.
    In June 2014, the Board of Veterans’ Appeals
(“Board”) granted Mr. Williams service connection for
fibromyalgia and denied a rating in excess of 10% for
defective hearing on a schedular basis. The Board re-
manded the case to the VA’s local regional office for
further factual development of Mr. Williams’s claim
seeking an increased rating for his hearing disability on
an extraschedular basis. The Board noted that all re-
manded claims must be handled expeditiously under 38
U.S.C. §§ 5109B, 7112.
    In September 2014, the VA’s Appeals Management
Center (“AMC”) issued a Statement of the Case address-
ing Mr. Williams’s fibromyalgia. Mr. Williams filed a
notice of disagreement, contesting the disability rating.
WILLIAMS   v. MCDONALD                                   3



    In December 2014, Mr. Williams filed a mandamus
petition with the Veterans Court. Mr. Williams sought an
order directing the VA to process his claims for fibromyal-
gia and hearing loss expeditiously. Mr. Williams recog-
nized that the Board had made a favorable decision, but
he argued that the VA had not processed his claims
expeditiously as required by § 5109B. He cited to several
other statutes and the First and Fifth Amendments in his
briefing. In a footnote, he argued that the Veterans
Court’s arbitrary refusal to act standard in Costanza v.
West, 12 Vet. App. 133, 134 (1999) (per curiam), 1 created
an almost irrebuttable presumption against him that
violated due process under the Fifth Amendment because
the standard denied him an opportunity to rebut it.
    In response, the Veterans Court denied the petition
based on the standard in Cheney v. United States District
Court for the District of Columbia, 542 U.S. 367, 380–81
(2004). The court held that Mr. Williams had not demon-
strated a clear and indisputable right to the writ. The
court found that Mr. Williams failed to demonstrate that
the VA unreasonably delayed processing his claims. The
court stated that “the evidence submitted by the petition-
er demonstrates that the Secretary is acting on his
claims.” Williams v. McDonald, No. 14-4192, 2014 WL
7336954, at *2 (Vet. App. Dec. 24, 2014). The court did
not address any statutes or constitutional issues, though
the court noted that Mr. Williams argued the AMC failed
to process his claims expeditiously as required by



   1    In Costanza, the court determined that, to show a
clear and indisputable right to a writ of mandamus, a
petitioner must demonstrate that the delay is “so extraor-
dinary, given the demands and resources of the Secretary,
that the delay amounts to an arbitrary refusal to act and
not the product of a burdened system.” 12 Vet. App. at
134.
4                                     WILLIAMS   v. MCDONALD



§ 5109B. The court also took note of its arbitrary refusal
to act standard articulated in Costanza.
    In January 2015, after the denial of the petition, the
AMC issued a statement of the case regarding Mr. Wil-
liams’s hearing loss claim. Mr. Williams reports that a
veterans law judge issued a fully favorable decision on his
hearing loss claim in February 2015.
    Despite the Veterans Court’s factual findings and the
VA’s progress on his claims, Mr. Williams persists in his
appeal from the Veterans Court’s order denying his
petition for a writ of mandamus.
   On appeal, he argues that: (1) the VA intentionally cir-
cumvented 38 U.S.C. § 5109B by creating the AMC,
where § 5109B allegedly does not apply; (2) the VA unrea-
sonably delayed processing Mr. Williams’s claims, raising
constitutional issues; and (3) the Veterans Court created
an unconstitutional presumption regarding delay by
requiring a petitioner to show that the delay amounted to
an arbitrary refusal by the VA to act.
                        DISCUSSION
    Our jurisdiction to review Veterans Court decisions is
limited by statute. We may review “the validity of a
decision of the [Veterans] Court on a rule of law or of any
statute or regulation . . . or any interpretation thereof
(other than a determination as to a factual matter) that
was relied on by the Court in making the decision.” 38
U.S.C. § 7292(a). Unless the appeal presents a constitu-
tional issue, we “may not review (A) a challenge to a
factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.” Id.
§ 7292(d)(2).
    We have stated that a party’s characterization of an
issue as constitutional in nature does not confer jurisdic-
tion that is otherwise lacking. Helfer v. West, 174 F.3d
1332, 1335 (Fed. Cir. 1999); see also Davis v. McDonald,
WILLIAMS   v. MCDONALD                                      5



593 F. App’x 992, 994 (2014) (“merely characterizing
arguments as constitutional does not make them so”).
    Our limited jurisdiction extends to the situation at
hand—when the Veterans Court denies a petition for a
writ of mandamus. As we stated in Beasley v. Shinseki,
709 F.3d 1154, 1158 (Fed. Cir. 2013):
    This court has jurisdiction to review the [Veterans
    Court’s] decision whether to grant a mandamus
    petition that raises a non-frivolous legal question
    . . . . We may not review the factual merits of the
    veteran’s claim, but we may determine whether
    the petitioner has satisfied the legal standard for
    issuing the writ. In conducting such a review, we
    do not interfere with the [Veterans Court’s] role as
    the final appellate arbiter of the facts underlying
    a veteran’s claim or the application of veterans’
    benefits law to the particular facts of a veteran’s
    case.
    A court may issue a writ of mandamus only if: (1) the
petitioner has a clear legal right to relief, (2) there are no
adequate alternative legal channels through which the
petitioner may obtain that relief, and (3) the grant of
mandamus relief is appropriate under the circumstances.
Cheney, 542 U.S. at 380–81. In this instance, Mr. Wil-
liams raises issues on appeal that are challenges to factu-
al determinations or the application of law to facts, and
thus not within our appellate jurisdiction; or not related
to the denial of his petition for a writ of mandamus.
   Mr. Williams’s first argument is that the VA inten-
tionally circumvented 38 U.S.C. § 5109B by creating the
AMC because § 5109B does not apply at the AMC. Mr.
Williams argues that the creation and operation of the
AMC denies Mr. Williams and other veterans due process
under the Fifth Amendment. He also asks whether the
VA can intentionally delay its processes and thereby
violate 5 U.S.C. §§ 555(b), 702, and 706(1). He contends
6                                    WILLIAMS   v. MCDONALD



that, after he appealed, the AMC sped up his claims to
moot his appeal.
    None of these concerns raise any issue or error regard-
ing the decision of the Veterans Court—the only decision
before us for review. These concerns are outside of our
jurisdiction in this case. See, e.g., Vaughn v. Shinseki,
403 F. App’x 514, 516 (Fed. Cir. 2010) (stating that the
petitioner’s constitutional arguments “do not relate to the
Veterans Court’s decision denying the petition for a writ
of mandamus, the only decision before us for review, but
rather to the procedures established by statute and regu-
lation for adjudicating claims at the RO and the Board.
Because [petitioner] has not raised any issues regarding
the decision of the Veterans Court that are within our
jurisdiction, we dismiss the appeal.”).
   Mr. Williams’s second argument is that the VA unrea-
sonably delayed processing his claims and that this raises
a constitutional issue. Mr. Williams essentially contests
the factual findings of the Veterans Court, which we
cannot disturb unless a constitutional argument is raised.
Although Mr. Williams contends that a constitutional
issue is at play, we disagree. His characterization of this
issue as constitutional in nature does not change its
factual nature or confer jurisdiction that is lacking. See
Helfer, 174 F.3d at 1335; see also Davis, 593 F. App’x at
994.
   Finally, Mr. Williams’s third argument is that the
Veterans Court has created an unconstitutional presump-
tion through its arbitrary refusal to act standard in
Costanza. Mr. Williams argues that this alleged pre-
sumption deprives him and others of due process under
the Fifth Amendment because there is no opportunity to
rebut the presumption with disclosure, discovery, or
additional argument as to the reason for the delay.
Similarly, he argues the supposed presumption violates
WILLIAMS   v. MCDONALD                                   7



the First Amendment’s right to petition for redress of
grievances.
   Although Mr. Williams raised similar arguments be-
fore the Veterans Court, the court did not address Mr.
Williams’s constitutional concerns. We similarly decline
to address them here. The Veterans Court took note of
the arbitrary refusal to act standard and held that Mr.
Williams failed to demonstrate a clear and indisputable
right to the writ. Nevertheless, the court’s decision would
not have been any different had it never mentioned the
standard from Costanza. The court’s denial of the petition
was dependent in no small part on its factual findings
that the VA had not unreasonably delayed processing Mr.
Williams’s claims. Any consideration of the constitutional
issues raised by Mr. Williams would not have affected the
court’s decision.
   Mr. Williams contends that the VA system unfairly de-
lays processing his claims and other veterans’ claims in
general. While we are not unsympathetic to any delay in
adjudicating veterans’ benefits claims, the issues that Mr.
Williams attempts to raise are simply not within the
scope of our jurisdiction in this particular context.
   For the foregoing reasons, we dismiss the appeal.
                         DISMISSED
   No costs.